Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Applicant's submission filed on 02/09/21 has been entered.
Claims 1-6 and 8-16 are pending.
Claim 7 has been canceled.

Claim Objections
Claim 13 is objected to because of the following informalities: examiner is pointing out that the amendments to claim 2 are not incorporated in similarly worded claim 13.  No correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims depend from canceled claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-11 and 12-13, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingale (US 20190223094 A1).

Regarding claims 1 and 12, Ingale discloses a terminal [fig. 9b no. 102] for determining the validity of a system information block (SIB) in a wireless communication system [fig. 1, par. 0246], comprising:
a memory [fig. 9b no. 918];
a transceiver [fig. 9b no. 912]; and
a processor [fig. 9b no. 920] coupled to the memory and the transceiver, and
wherein the processor configured to:
receive, from a serving cell, configuration information related to a first system information block (The UE acquires the configuration list [par. 0246]), and,
determine whether a version of a second system information block stored in the terminal is valid based on the received configuration information (A previous configuration list had been acquired and a validity determination is possible [par. 0246]),
wherein the configuration information includes a plurality of values related to a version of a system information block (A plurality of SCI are associated with each updated SIB [par. 0246, 0021]), and
wherein the version of the stored second system information block is valid based on the plurality of values included in the configuration information is same as a plurality of values related to the version of the second system information block stored in the terminal (Validity determination is possible if the SCI associated with each SIB configuration is unique [par. 0246]).

Regarding claims 2 and 13, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the processor further configured to determine that the second system information block [stored in the terminal (for claim 2)] is valid in the serving cell and apply the second system information block to the serving cell, when it is determined that a version of the first system information block is identical to the version of the second system information block (Unique [par. 0246]).

Regarding claim 16, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the terminal communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the terminal (Network [fig. 1, 4]).

Regarding claim 5, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the plurality of values are mapped to a terminal capability of the terminal, and the terminal capability is determined by at least one of a service supported by the terminal, a version of the terminal, and a category of the terminal (Version/Category of terminal [par. 0228]).

Regarding claim 6, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the plurality of values are configured for a plurality of bits [par. 0137].

Regarding claim 8, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the configuration information is periodically received from the serving cell [Abstract].

Regarding claim 9, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the configuration information is provided for each system information block [Abstract].

Regarding claim 10, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the first system information block indicates a current version of the system information block that is valid in the changed serving cell, after a cell reselection procedure of the terminal is performed [par. 0239, 46].

Regarding claim 11, Ingale discloses everything claimed, as applied above.
Ingale further discloses:
wherein the first system information block indicates a changed system information block, when the terminal receives a system information change notification from the serving cell [par. 0247].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale as applied to claims 1 and 12 respectively, and further in view of Deenoo (US 20190174554 A1).

Regarding claims 3 and 14, Ingale discloses everything claimed, as applied above.
Although Ingale discloses when it is determined that a version of the first system information block is different from the version of the second system information block, as discussed above, Ingale does not explicitly disclose wherein the processor further configured to request transmission of the first system information block to the serving cell. However, these concepts are well known as disclosed by Deenoo.
In the same field of endeavor, Deenoo discloses:
wherein the processor further configured to request transmission of the first system information block to the serving cell [par. 0504].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale with Deenoo. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of distributed control in 5G [Deenoo Abstract].

Regarding claims 4 and 15, Ingale discloses everything claimed, as applied above.
Although Ingale discloses based on the version of the stored second system information block is invalid, as discussed above, Ingale does not explicitly disclose wherein an acquisition procedure of the first system information block is performed. However, these concepts are well known as disclosed by Deenoo.
In the same field of endeavor, Deenoo discloses:
wherein an acquisition procedure of the first system information block is performed [par. 0504].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale with Deenoo. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of distributed control in 5G [Deenoo Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419